Appeal by plaintiff from an order of the Supreme Court, Westchester County, dated January 3, 1980, which granted defendants’ motion for summary judgment and dismissed the complaint on the ground it is bárred by the Statute of Limitations. Order affirmed, with $50 costs and disbursements. “It is incumbent upon a [plaintiff] who opposes a motion for summary judgment to assemble, lay bare and reveal his proofs, in order to show that the matters set up in his [complaint] are real and are capable of being established upon a trial” (Di Sabato v Soffes, 9 AD2d 297, 301). “[0]nly the existence of a bona fide issue raised by evidentiary facts and not one based on conclusory or irrelevant allegations will suffice to defeat summary judgment” (Ratuba Extruders v Ceppos, 46 NY2d 223, 231). Plaintiff has not submitted sufficient evidentiary facts in his opposition papers to raise a bona fide issue of estoppel or partial payment tolling the Statute of Limitations. Moflen, P. J., Hopkins, Titone and Weinstein, JJ., concur.